              Case 18-12537-MFW            Doc 279     Filed 01/18/19      Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                  Chapter 11

PGHC Holdings, Inc., et al.,                           Case No. 18-12537 (MFW)

                       Debtors.1                       Jointly Administered


                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  HEARING ON JANAURY 23, 2019 AT 10:00 A.M. (ET)

RESOLVED MATTERS

1.      Debtors’ Second Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to
        Reject Certain Unexpired Leases and Subleases of Nonresidential Real Property Nunc
        Pro Tunc to the Filing Date and (II) Granting Related Relief (D.I. 158, Filed 12/4/18).

        Objection Deadline: December 18, 2018 at 4:00 p.m. (ET).

        Related Pleadings:

        a.     Certification of Counsel Regarding Proposed Order Granting Debtors’ Second
               Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Reject
               Certain Unexpired Leases and Subleases of Nonresidential Real Property Nunc
               Pro Tunc to the Filing Date and (II) Granting Related Relief (D.I. 203, Filed
               1/2/19); and

        b.     Order Granting Debtors' Second Omnibus Motion for Entry of an Order (I)
               Authorizing the Debtors to Reject Certain Unexpired Leases and Subleases of
               Nonresidential Real Property Nunc Pro Tunc to the Filing Date and (II) Granting
               Related Relief (D.I. 213, Entered 1/3/19).

        Responses Received:

        a.     Response to Debtors Second Omnibus Motion for Entry of an Order (I)
               Authorizing the Debtors to Reject Certain Unexpired Leases and Subleases of
               Nonresidential Real Property Nunc Pro Tunc to the Filing Date and (II) Granting
               Related Relief Filed by E & E Realty Trust (D.I. 168, Filed 12/12/18).


1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: PGHC Holdings, Inc. (4262); Papa Gino’s Holdings Corp. (6681); Papa Gino’s, Inc.
        (1264); Papa Gino’s Franchising Corp. (2690); Papa Gino’s/D’Angelo Card Services, Inc. (0621);
        D’Angelo’s Sandwich Shops, Inc. (7947); Progressive Food, Inc. (6224); D’Angelo Franchising
        Corporation (8398); and Delops, Inc. (7945). The Debtors’ mailing address is 600 Providence
        Highway, Dedham, MA 02026.
           Case 18-12537-MFW         Doc 279       Filed 01/18/19   Page 2 of 8



     Status: An order has been entered regarding this matter. No hearing is necessary.

2.   Application of the Official Committee of Unsecured Creditors for Entry of an Order
     Authorizing the Employment and Retention of Kelley Drye & Warren LLP as Lead
     Counsel Nunc Pro Tunc to November 15, 2018 (D.I. 171, Filed 12/13/18).

     Objection Deadline: December 27, 2018 at 4:00 p.m. (ET).

     Related Pleadings:

     a.     Certificate of No Objection Regarding Application of the Official Committee of
            Unsecured Creditors for Entry of an Order Authorizing the Employment and
            Retention of Kelley Drye & Warren LLP as Lead Counsel Nunc Pro Tunc to
            November 15, 2018 (D.I. 199, Filed 12/28/18); and

     b.     Order Authorizing the Employment and Retention of Kelley Drye & Warren LLP
            as Lead Counsel to the Official Committee of Unsecured Creditors Nunc Pro
            Tunc to November 15, 2018 (D.I. 210, Entered 1/3/19).

     Responses Received: None.

     Status: An order has been entered regarding this matter. No hearing is necessary.

3.   Application of the Official Committee of Unsecured Creditors for Entry of an Order
     Authorizing Retention and Employment of Bayard, P.A. as Co-Counsel to the Official
     Committee of Unsecured Creditors, Nunc Pro Tunc to November 15, 2018 (D.I. 172,
     Filed 12/13/18).

     Objection Deadline: December 27, 2018 at 4:00 p.m. (ET).
     Related Pleadings:

     a.     Certificate of No Objection Regarding Application of the Official Committee of
            Unsecured Creditors for Entry of an Order Authorizing Retention and
            Employment of Bayard, P.A. as Co-Counsel to the Official Committee of
            Unsecured Creditors, Nunc Pro Tunc to November 15, 2018 (D.I. 200, Filed
            12/28/18); and

     b.     Order Authorizing Employment and Retention of Bayard, P.A. as Co-Counsel to
            the Official Committee of Unsecured Creditors Nunc Pro Tunc to November 15,
            2018 (D.I. 211, Entered 1/3/19).

     Responses Received: None.

     Status: An order has been entered regarding this matter. No hearing is necessary.

4.   Application for Entry of an Order Authorizing and Approving the Employment of
     Province, Inc. as Financial Advisor to the Official Committee of Unsecured Creditors
     Effective as of November 15, 2018 (D.I. 173, Filed 12/13/18).

                                             -2-
           Case 18-12537-MFW         Doc 279       Filed 01/18/19   Page 3 of 8



     Objection Deadline: December 27, 2018 at 4:00 p.m. (ET).

     Related Pleadings:

     a.     Certificate of No Objection Regarding Application for Entry of an Order
            Authorizing and Approving the Employment of Province, Inc. as Financial
            Advisor to the Official Committee of Unsecured Creditors Effective as of
            November 15, 2018 (D.I. 201, Filed 12/28/18); and

     b.     Order Authorizing and Approving the Employment of Province, Inc. as Financial
            Advisor to the Official Committee of Unsecured Creditors Effective as of
            November 15, 2018 (D.I. 212, Entered 1/3/19).

     Responses Received: None.

     Status: An order has been entered regarding this matter. No hearing is necessary.

5.   Motion of the Official Committee of Unsecured Creditors for an Order Determining that
     the Committee is Not Required to Provide Access to Confidential or Privileged
     Information of the Debtors (D.I. 185, Filed 12/17/18).

     Objection Deadline: December 31, 2018 at 4:00 p.m. (ET).

     Related Pleadings:

     a.     Certificate of No Objection Regarding Motion of the Official Committee of
            Unsecured Creditors for an Order Determining that the Committee is Not
            Required to Provide Access to Confidential or Privileged Information of the
            Debtors (D.I. 204, Filed 1/2/19); and

     b.     Order Determining that the Official Committee of Unsecured Creditors is Not
            Required to Provide Access to Confidential Information or Privileged Information
            of the Debtors (D.I. 215, Entered 1/4/19).

     Responses Received: None.

     Status: An order has been entered regarding this matter. No hearing is necessary.

CONTESTED MATTERS GOING FORWARD

6.   Debtors’ Motion for (I) an Order Pursuant to Sections 105, 363, 364, 365 And 541 of the
     Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
     2002-1 and 6004-1 (A) Approving Bidding Procedures and Bid Protections for the Sale
     of Substantially all Assets of Debtor; (B) Approving Procedures for the Assumption and
     Assignment or Rejection of Designated Executory Contracts and Unexpired Leases; (C)
     Scheduling the Auction and Sale Hearing; (D) Approving Forms and Manner of Notice
     of Respective Dates, Times, and Places in Connection Therewith; and (E) Granting
     Related Relief; (II) an Order (A) Approving the Sale of the Debtors Assets Free and
     Clear of Claims, Liens, and Encumbrances; and (B) Approving the Assumption and
                                             -3-
      Case 18-12537-MFW         Doc 279      Filed 01/18/19    Page 4 of 8



Assignment of Designated Executory Contracts and Unexpired Leases; and (III) Certain
Related Relief (D.I. 20, Filed 11/5/18).

Objection Deadline: January 15, 2019 at 5:00 p.m. (ET).

Related Pleadings:

a.     Order Pursuant to Sections 105, 363, 364, 365 And 541 of the Bankruptcy Code,
       Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R. 2002-1 and
       6004-1 (A) Approving Bidding Procedures and Bid Protections for the Sale of
       Substantially all Assets of Debtors; (B) Approving Procedures for the Assumption
       and Assignment or Rejection of Designated Executory Contracts and Unexpired
       Leases; (C) Scheduling the Auction and Sale Hearing; (D) Approving Forms and
       Manner of Notice of Respective Dates, Times, and Places in Connection
       Therewith; and (E) Granting Related Relief (D.I. 150, Entered 11/30/18);

b.     Notice of (I) Possible Treatment of Contracts and Leases, (II) Fixing the Cure
       Amounts, and (III) Deadline to Object Thereto (D.I. 192, Filed 12/21/18);

c.     Notice of Sale, Bidding Procedures, Auction and Sale Hearing (D.I. 193, Filed
       12/21/18);

d.     Notice of Filing of Revised Stalking Horse Asset Purchase Agreement (D.I. 194,
       Filed 12/21/18); and

e.     Notice of No Additional Bidders and Cancellation of Auction (D.I. 247, Filed
       1/14/19).

Responses Received:

a.     Objection of Skip Fern Trust I to Proposed Cure Amount (D.I. 241, Filed 1/8/19);

       Status: Objection resolved at an amended cure amount of $6,378.

b.     Ardent Mills, LLC’s Limited Objection to Notice of (I) Possible Treatment of
       Contracts and Leases, (II) Fixing of Cure Amounts, and (III) Deadline to Object
       Thereto and Reservation of Rights (D.I. 248, Filed 1/14/19);

       Status: The hearing on this response will go forward.

c.     Objection of Scata Family Limited Partnership to Proposed Cure Amount (D.I.
       249, Filed 1/15/19);

       Status: The hearing on this response will go forward.

d.     Linear Retail Manchester #2, LLC and Linear Retail Smithfield #1, LLC’s
       Reservation of Rights to the Proposed Saale of the Debtors’ Assets (D.I. 250,
       Filed 1/15/19);

                                       -4-
     Case 18-12537-MFW        Doc 279      Filed 01/18/19    Page 5 of 8



     Status: The hearing on this response will go forward.

e.   Whitman/682 Bedford LLC’s Objection and Reservation of Rights to the
     Proposed Sale of the Debtors’ Assets (D.I. 251, Filed 1/15/19);

     Status: Objection resolved at an amended cure amount of $8,178.20.

f.   WJG Realty Company LLC’s Objection and Reservation of Rights to the
     Proposed Sale of the Debtors’ Assets (D.I. 252, Filed 1/15/19);

     Status: Objection resolved at an amended cure amount of $9,655.49.

g.   The Stop & Shop Supermarket Company LLC’s Objection and Reservation of
     Rights to the Proposed Sale of the Debtors’ Assets (D.I. 253, Filed 1/15/19);

     Status: Objection resolved at an amended cure amount of $10,391.60.

h.   Taunton Depot Lot E, LLC’s Reservation of Rights to the Proposed Sale of the
     Debtors’ Assets (D.I. 254, Filed 1/15/19);

     Status: The hearing on this response will go forward.

i.   Hannaford Bros. Co. LLC’s Reservation of Rights to the Proposed Sale of the
     Debtors’ Assets (D.I. 255, Filed 1/15/19);

     Status: The hearing on this response will go forward.

j.   Objection of RPAI Worcester Lincoln Plaza, L.L.C. to (A) Notice of (I) Possible
     Treatment of Contracts and Leases, (II) Fixing of Cure Amounts, and (III)
     Deadline to Object Thereto and (B) Adequate Assurance Information of Stalking
     Horse Purchaser (D.I. 256, Filed 1/15/19);

     Status: The hearing on this response will go forward.

k.   Objection of IREIT Shrewsbury White City, L.L.C. to (A) Notice of (I) Possible
     Treatment of Contracts and Leases, (II) Fixing of Cure Amounts, and (III)
     Deadline to Object Thereto and (B) Adequate Assurance Information of Stalking
     Horse Purchaser (D.I. 257, Filed 1/15/19);

     Status: The hearing on this response will go forward.

l.   Limited Objection of Federal Realty Investment Trust and FLV Campus Plaza LP
     to Debtors’ Motion for (I) an Order Pursuant to Sections 105, 363, 364, 365 and
     541 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and
     Del. Bankr. L.R. 2002-1 and 6004-1 (A) Approving Bidding Procedures and Bid
     Protections for the Sale of Substantially All Assets of Debtor; (B) Approving
     Procedures for the Assumption and Assignment or Rejection of Designated
     Executory Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale
                                     -5-
     Case 18-12537-MFW        Doc 279      Filed 01/18/19    Page 6 of 8



     Hearing; (D) Approving Forms and Manner of Notice of Respective Dates,
     Times, and Places in Connection Therewith; and (E) Granting Related Relief; (II)
     an Order (A) Approving the Sale of the Debtors Assets Free and Clear of Claims,
     Liens, and Encumbrances; and (B) Approving the Assumption and Assignment of
     Designated Executory Contracts and Unexpired Leases; and (III) Certain Related
     Relief and Notice of (I) Possible Treatment of Contracts and Leases, (II) Fixing
     the Cure Amounts, and (III) Deadline to Object Thereto (D.I. 258, Filed 1/15/19);

     Status: The hearing on this response will go forward.

m.   Limited Objection and Reservation of Rights of Landlord, Bunker Hill Mall LLC,
     Regarding Notice of (I) Possible Treatment of Contracts and Leases, (II) Fixing of
     Cure Amounts, and (III) Deadline to Object Thereto (D.I. 259, Filed 1/15/19);

     Status: The hearing on this response will go forward.

n.   Joinder of GINPOP Property LLC to Objection to (A) Notice of (I) Possible
     Treatment of Contracts and Leases, (II) Fixing of Cure Amounts, and (III)
     Deadline to Object Thereto and (B) Adequate Protection Information of Stalking
     Horse Bidder (D.I. 260, Filed 1/15/19);

     Status: The hearing on this response will go forward.

o.   Objection and Reservation of Rights by Landlords and Franchisee to Proposed
     Cure Amounts and Assumption/Assignment of Leases and Franchise Agreements
     (D.I. 261, Filed 1/15/19);

     Status: The hearing on this response will go forward.

p.   Objection of TRT Kingston II LLC, TRT Braintree LLC and TRT Wareham LLC
     to Notice of (I) Possible Treatment of Contracts and Leases, (II) Fixing of Cure
     Amounts, and (III) Deadline to Object Thereto (D.I. 262, Filed 1/15/19);

     Status: The hearing on this response will go forward.

q.   Limited Objection and Reservation of Rights by Franchisees                      to
     Assumption/Assignment of Franchise Agreements (D.I. 263, Filed 1/15/19);

     Status: The hearing on this response will go forward.

r.   Limited Objection and Reservation of Rights by South Kingston Foodservice, Inc.
     to Assumption/Assignment of Franchise Agreement (D.I. 264, Filed 1/15/19);

     Status: The hearing on this response will go forward.

s.   McDonald’s Corporation's Limited Objection and Reservation of Rights to Notice
     of (I) Possible Treatment of Contracts and Leases, (II) Fixing of Cure Amounts,
     and (III) Deadline to Object Thereto (D.I. 265, Filed 1/15/19);
                                     -6-
      Case 18-12537-MFW           Doc 279      Filed 01/18/19     Page 7 of 8



       Status: The hearing on this response will go forward.

t.     Informal Comments from Richmond Center Limited Partnership;

       Status: Informal Comments resolved at an amended cure amount of $10,940.42.

u.     Informal Comments from Dedham Marketplace LLC;

       Status: Informal Comments resolved at an amended cure amount of $11,195.62.

v.     Informal Comments from SAT SR Limited Partnership;

       Status: Informal Comments resolved at an amended cure amount of $8,654.37.

w.     Informal Comments from DJM NNN II, LLC;

       Status: Informal Comments resolved at an amended cure amount of $12,402.09.

x.     Informal Comments from The Grossman Companies;

       Status: Informal Comments resolved at an amended cure amount of $13,344.96.

y.     Informal Comments from The Compass Rose Property Co.;

       Status: Informal Comments resolved at an amended cure amount of $23,021.61.

z.     Informal Comments from South Dennis Acquisition Corp.;

       Status: Informal Comments resolved at an amended cure amount of $12,873.72.

aa.    Informal Comments from Norwood Plaza LLC;

       Status: Informal Comments resolved at an amended cure amount of $11,370.81.

bb.    Informal Comments from Merchants Automotive Group Inc.;

       Status: Informal Comments resolved under stipulation.

cc.    Informal Comments from Toast, Inc.; and

       Status: The hearing on these informal comments will go forward.

dd.    Informal Comments from Ardent Mills, LLC.

       Status: The hearing on these informal comments will go forward.

Status: The hearing on this matter will go forward regarding responses b, c, d, h, i, j, k, l,
m, n, o, p, q, r, s, and informal comments cc, and dd.




                                         -7-
            Case 18-12537-MFW          Doc 279      Filed 01/18/19   Page 8 of 8



7.    Debtors' Motion for Entry of an Order (I) Authorizing Rejection of Services Agreement
      Between Certain Debtors and Superdigital, LLC Nunc Pro Tunc to the Filing Date and
      (II) Granting Related Relief (D.I. 188, Filed 12/19/18).

      Objection Deadline: January 3, 2019 at 4:00 p.m. (ET).

      Related Pleadings: None.

      Responses Received:

      a.     Objection of Superdigital, LLC to Debtors Motion for Entry of an Order (I)
             Authorizing Rejection of Services Agreement Between Certain Debtors and
             Superdigital, LLC Nunc Pro Tunc to the Filing Date and (II) Granting Related
             Relief (D.I. 214, Filed 1/3/19).

      Status: The hearing on this matter will go forward.

Dated: January 18, 2019                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware

                                        /s/ Eric W. Moats
                                        Derek C. Abbott (No. 3376)
                                        Matthew B. Harvey (No. 5186)
                                        Eric W. Moats (No. 6441)
                                        1201 N. Market Street, 16th Floor
                                        P.O. Box 1347
                                        Wilmington, Delaware 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        dabbott@mnat.com
                                        mharvey@mnat.com
                                        emoats@mnat.com

                                        Counsel to the Debtors and
                                        Debtors in Possession




                                              -8-
